DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-23 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner thanks applicant for clarifying amendments.
Examiner notes that applicants’ drastic amendments have required further search and consideration, and new prior art has been applied to the claims.
Applicant seems to positively claim structure in “wherein” clauses, which are considered intended use language, please see MPEP2111.04 (I).  Should applicant intend to positively include the structure of the “wherein” clauses, examiner suggests removing the term “wherein”.  Examiner notes that the language that is considered “intended use” is italicized below.
Examiner notes that claim 1 does not positively include the, claim 2 does positively include the reel.


	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over 8002113 Cummings in view of 6053357 Yoh.
Regarding claim 1, Cummings discloses an article of jewelry (examiner notes that applicant has not claimed any structure in particular that makes the device “an article of jewelry”, and as such, examiner considers this merely a title for the device.  Examiner notes that the preamble "merely states...the purpose or intended use of the invention” rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 211.02 (II).), comprising: 
a housing having a first portion 12b and a second portion 12a forming an outer wall, the first portion movable with respect to the second portion about a hinge 42 between a closed configuration (figure 1) and an open configuration (figure 4); 
a post 14 having a first end coupled with the second portion 12a of the housing and a second end (free end) extending towards the first portion 12b of the housing with the housing in the closed configuration (post 14 engages hole 68), the post configured to removably receive a reel thereon, the reel comprising a paper roll, the paper roll containing a plurality of printed messages thereon, each message separated by a perforation line across the paper roll (examiner notes that applicant does not positively include the reel, nor the material of the reel; examiner notes that the post 14 has a reel of adhesive seals); and 
a paper slot (opening between ends 60 and 58, and edge 56, the term “paper” is the intended use material, and is not positively claimed by applicant) extending through the outer wall of the housing, paper slot configured to apply at least one bend to a section of the paper roll received therethrough (figure 1); 
wherein, in the open configuration (figure 4), the second end of the post (free end of post 14) is uncovered by opening of the first portion of the housing such that the reel can be mounted on the post (as shown in figure 4); 
wherein the housing includes an interface between the first and second housing portions, the interface including a recessed inner lip having an irregular edge (detailed in figure 3b); 
wherein the housing includes a clasp (4 clasps of protrusions/recesses) for maintaining the housing in the closed configuration, the clasp configured to snap-fit within a corresponding groove in the closed configuration (column 6, line 43 “snap lock mechanisms”); 
wherein a segment of the paper roll extends within the nonlinear paper slot with the reel disposed on the post and the housing in the closed configuration such that one of the plurality of printed messages can be separated from the paper roll along the perforation line outside the housing (as shown in figure 1); 
wherein a first segment of the nonlinear paper slot extends through the first portion of the housing (as shown in figure 4) and a second segment of the nonlinear paper slot extends through-2-Application No.: 16/752294 Filing Date:January 24, 2020the second portion of the housing (figure 4, the combined opening for the adhesive seals to extend through is formed by both halves of the housing), the first segment and the second segment aligned at an interface between the first and second housing portions (as shown in figure 4); 
wherein, the post 14 extends through a plane dividing the first and second housing portions at the interface (in order for 66 to engage 68, column 7, line 65).
Cummings does not disclose the slot “comprises one or more curved portions in an s-shape”.
Yoh discloses a sheet dispenser having a variety of shaped openings, including linear in figure 1, and s-shaped in figure 5.


Regarding claim 2, Cummings discloses an article of jewelry (examiner notes that applicant has not claimed any structure in particular that makes the device “an article of jewelry”, and as such, examiner considers this merely a title for the device.  Examiner notes that the preamble "merely states...the purpose or intended use of the invention” rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 211.02 (II).), comprising: 
a housing having a first portion 12b and a second portion 12a forming an outer wall, the first portion movable with respect to the second portion about a hinge 42 between a closed configuration (figure 1) of the housing and an open configuration of the housing (figure 4); 
a post 14 having a first end coupled with the first portion of the housing 12a and a second end (free end) extending towards the second portion 12b of the housing; 
a reel 24 including a paper roll (“stiff paper” column 5, line 54) removably mounted on the post 14 (removable with the housing is opened); and 
a slot 40 extending through the outer wall of the housing, the slot configured to apply at least one bend to a section of the paper roll received therethrough (shown in figure 1); 
wherein a first segment of the nonlinear slot 40 extends through the first portion of the housing and a second segment of the nonlinear slot extends through the second portion of the housing (the combination of the openings in the first and second housings, as well as the edge 56, form the slot), the 
Cummings does not disclose the slot is “nonlinear”.
Yoh discloses a sheet dispenser having a variety of shaped openings, including linear in figure 1, and s-shaped in figure 5.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the slot shape of Cummings to a shape appropriate to assist in the removal of the product through the slot, as shown in figure 5 of Yoh.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claims 3-8, Cummings as modified discloses the article of Claim 2, disclosing a generic slot, but Yoh discloses multiple shapes of the slot which allows a sheet material therethrough.  Yoh discloses one or more curved portions (claim 3, two curved portions to make the S shape taught in Yoh), a w-shape (claim 4, figure 6 of Yoh), plurality of linear portions connected at angles (claim 5, figure 10 of Yoh), the angles being between 90 and 180 degrees (claim 6, shown in figure 10 of Yoh), is configured to apply a plurality of bends (claim 7, figure 6 of Yoh), the slot is generally slender (claim 8, shown in Cummings AND in Yoh).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the slot shape of Cummings to a shape appropriate to assist in the removal of the product through the slot, shown by various embodiments of Yoh discussed above.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

least one bend increases frictional engagement between the section of the paper roll within the nonlinear slot and inner faces of the nonlinear slot.  Examiner notes that the device of Cummings is “configured to apply at least one bend”.  Examiner has noted that the material through the slot shown in figure 1 of Cummings directly abuts this “configuration” and because it directly abuts, the configuration “increases frictional engagement”.  

Regarding claim 10, Cummings as modified discloses the article of Claim 9, wherein the increased frictional engagement between the section of the paper roll within the nonlinear slot and the inner faces of the nonlinear slot prevents free rolling of the reel assembly with respect to the post as the paper roll is withdrawn from the housing through the nonlinear slot.  Examiner contends that the structure of Cummings that provides the “increased friction” can also perform the function claimed by applicant.

Regarding claim 11, Cummings as modified discloses the article of Claim 2, wherein the housing includes a clasp (posts 34 and recesses 36) for maintaining the housing in the closed configuration.

Regarding claim 12, Cummings as modified discloses the article of Claim 11 wherein the clasp includes a protrusion 34 on the first or second housing portion configured to snap-fit (column 6, line 43) within a corresponding groove 36 on the other one of the first or second housing portion to maintain the housing in the closed configuration.

for maintaining the housing in the closed configuration, the clasp including at least one member (posts 34) extending across the interface.

Regarding claim 15, Cummings as modified discloses the article of Claim 2, wherein the interface includes a recessed inner lip (inner lip 46, detailed in figure 3b, around the interface in figure 4 on housing part 12a).

Regarding claim 16, Cummings as modified discloses the article of Claim 2, wherein the interface comprises an edge, that is irregular by having lips, detailed in figure 3b, and are straight as shown, but not that they are “scalloped”.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 17, Cummings as modified discloses the article of Claim 2, wherein the interface comprises an irregular edge (having inner lip and outer lip, detailed in figure 3b).

Regarding claim 18, Cummings as modified discloses the article of Claim 2, wherein the interface comprises a straight edge (figure 4).

Regarding claim 20, Cummings as modified discloses the article of Claim 2, wherein the post 14 comprises a retaining mechanism 66 configured to retain the reel thereon (66 engages 68 to retain the reel on the post 14).

Regarding claim 21, Cummings as modified discloses the article of Claim 2, wherein the post is configured to prevent free rolling of the reel with respect to the post with the reel installed thereon (by including protrusions 64, figure 1).

Regarding claim 23, Cummings as modified discloses the article of Claim 2, wherein the post 14 is at least partially located within a first volume defined within the first housing portion 12a and within a second volume defined within the second housing portion 12b.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Yoh as applied to claim 2 above, and further in view of 2016/0007701 Silverstein.
Regarding claims 19 and 22, Cummings as modified discloses the article of Claim 2, but does not disclose a mechanism to make the device “an article of jewelry”.  Claim 19 requires an “attachment loop”, which is required for the device to attach to jewelry, and become a “pendant”.  Cummings does not disclose the use of an attachment loop, making the device a “pendant”.
Silverstein discloses a housing with two halves 102a and 102b connected by a hinge 119, a post 114 inside the housing, a reel 120 on the post 114, a clasp 108, and an attachment loop 105 on the outer wall of the housing (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a known mounting device, such as the loop 105 of Silverstein, onto a similar device such as that taught by modified Cummings, in order to appropriately attach the device of Cummings to the mounting desired by similar device Silverstein.  Examiner contends that making a small device such as Cummings to be “wearable” in the manner old and well known in the art for similar devices, is considered another known manner of making the reeled material easily available to the user.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677